                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    DAVID WEBB,                                           MEMORANDUM DECISION AND
                                                          ORDER OVERRULING OBJECTIONS
                           Plaintiff,
                                                          Case No. 1:11-cv-00128
    v.
                                                          District Judge David Nuffer
    WEBER COUNTY, et al.,

                           Defendants.


         United States Magistrate Judge Evelyn J. Furse entered an order (the “Magistrate Judge’s

Order”) 1 granting in part and denying in part various motions for attorneys’ fees and costs.

Plaintiff David Webb filed an objection to the Magistrate Judge’s Order; 2 Defendants Terry

Thompson, Kevin McLeod, Kevin Burton, Alton Johnson, Robert West, and Andrew Flatt also

filed an objection to the Magistrate Judge’s Order (collectively, the “Objections”). 3



1
 Order Granting in Part and Denying in Part (1) Ogden City Defendants’ Motion for Determination of Costs and
Attorneys’ Fees (ECF No. 432), (2) Weber County Defendants’ Motion for Determination of Attorney Fees and
Costs (ECF No. 437), and (3) Weber County Defendants’ Supplemental Motion for Determination of Attorney Fees
and Costs (ECF No. 462), docket no. 520, filed June 8, 2018.
2
  Objections to Order Granting in Part and Denying in Part (1) Ogden City Defendants’ Motion for Determination of
Costs and Attorneys’ Fees (ECF No. 432), (2) Weber County Defendants’ Motion for Determination of Attorney
Fees and Costs (ECF No. 437), and (3) Weber County Defendants’ Supplemental Motion for Determination of
Attorney Fees and Costs (ECF No. 462) (“Weber’s Objection”), docket no. 525, filed June 15, 2018; see Response
to Objection to Order Granting Costs and Attorneys’ Fees, docket no. 529, filed June 20, 2018; Pro Se Plaintiff
Webb’s Reply to Response to Objections to Order Granting Costs and Attorneys’ Fees (Dkt. No. 525) Against ECF
No. 529, docket no. 531, filed June 22, 2018.
3
 Weber County Defendants’ Objection to Order Granting in Part and Denying in Part (1) Ogden City Defendants’
Motion for Determination of Costs and Attorneys’ Fees (ECF No. 432), (2) Weber County Defendants’ Motion for
Determination of Attorney Fees and Costs (ECF No. 437), and (3) Weber County Defendants’ Supplemental Motion
for Determination of Attorney Fees and Costs (ECF No. 462) (“Weber County’s Objection”), docket no. 532, filed
June 22, 2018; see Pro Se Plaintiff Webb’s Response [to] Weber County Defendants’ Objection to Order Granting in
Part and Denying in Part (1) Ogden City Defendants’ Motion for Determination of Costs and Attorneys’ Fees (ECF
No. 432), (2) Weber County Defendants’ Motion for Determination of Attorney Fees and Costs (ECF No. 437), and
(3) Weber County Defendants’ Supplemental Motion for Determination of Attorney Fees and Costs (ECF No. 462),
docket no. 533, filed June 25, 2018.
                                                    ORDER

           Upon consideration of the Objections,4 and for good cause appearing,

           IT IS HEREBY ORDERED that each of the Objections 4 is OVERRULED. The

Magistrate Judge’s Order is not “clearly erroneous or . . . contrary to law.” 5 Furthermore, after

having reviewed the Magistrate Judge’s Order de novo, including the record that was before the

Magistrate Judge, the Magistrate Judge’s Order 6 is hereby AFFIRMED.

           Signed December 4, 2018.
                                                      BY THE COURT:



                                                      David Nuffer
                                                      United States District Judge




4
    Webb’s Objection, supra note 2; Weber County’s Objection, supra note 3.
5
    FED. R. CIV. P. 72(a).
6
    Magistrate Judge’s Order, supra note 1.



                                                                                                     2
